COURT OF APPEALS FOR THE
                                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                         ORDER ON MOTION

Cause number:                        01-11-00704-CV
Style:                               B.H. v. Department of Family and Protective Services
                    *
Date motion filed :                  February 18, 2014
Type of motion:                      Motion to report a previous filed “Adre’s [sic] Response” and an extension to file the
                                     appellant’s brief
Party filing motion:                 Appellant
Document to be filed:

Is appeal accelerated?         Yes

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                            Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          In her motion, appellant requests the Court “to strike any portion of the records which states BH have not
          filed an Andre’s [sic] Response nor an extension request to file the Appellant’s Brief.” Appellant’s motion
          is denied. To the extent appellant requests an extension to file the appellant’s brief, the motion is
          dismissed as moot. Appellant filed a motion for extension to file the appellant’s brief on February 14,
          2014, which the Court has granted. Appellant’s brief is due March 17, 2014.


Judge's signature:      /s/ Laura C. Higley
                        

Panel consists of       ____________________________________________

Date: March 13, 2014




November 7, 2008 Revision